                Case 2:19-cv-02452-DSF-MRW Document 19 Filed 04/22/19 Page 1 ofFOR2 COURT
   ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address)
                                                                                      Page     ID #:212
                                                                                          USE ONLY
     DAVID E. AZAR, ESQ.                                                                         SBN: 218319
     MILBERG TADLER PHILLIPS GROSSMAN LLP
     11766 WILSHIRE BLVD., SUITE 500 LOS ANGELES, CA 90025
            TELEPHONE NO.: (213)     617-1200                        FAX NO.(Optional):   (212) 868-1229
   E-MAIL ADDRESS (Optional):
      ATTORNEY FOR (Name):      Plaintiff:
   UNITED STATES DISTRICT COURT
          STREET ADDRESS: 350       W. FIRST STREET
          MAILING ADDRESS:

         CITY AND ZIP CODE: LOS      ANGELES, CA 90012
              BRANCH NAME: CENTRAL           DISTRICT OF CALIFONIA
        PLAINTIFF/PETITIONER: MARCIA KOSSTRIN TRUST AND PROFESSIONAL HOME                                        CASE NUMBER:    2:19-cv-2452
                              IMPROVEMENTS
     DEFENDANT/RESPONDENT: DIRECT LEDNING INVESTMENTS, LLC                                                       HEARING DATE:

                                                                                                                 HEARING TIME:
        PROOF OF SERVICE                                                                                         DEPARTMENT:



  AT THE TIME OF SERVICE I WAS AT LEAST 18 YEARS OF AGE AND NOT A PARTY TO THIS ACTION
  I SERVED COPIES OF THE FOLLOWING DOCUMENTS:
   SUMMONS IN A CIVIL ACTION; CLASS ACTION COMPLAINT FOR BREACH OF CONTRACT, BREACHES OF
   FIDUCIARY DUTIES, AIDING AND ABETTING BREACHES OF FIDUCIARY DUTIES, AND FRAUDLENT
   INDUCEMENT; STANDING ORDER FOR CASES ASSIGNED TO JUDGE DALE FISCHER
                  PARTY SERVED:                  BRYCE MASON
               PERSON SERVED:
               BY LEAVING WITH:                  BRITTANY ALLEN - PERSON IN CHARGE
 DATE & TIME OF DELIVERY:                        4/5/2019
                                                 2:45 PM
ADDRESS, CITY, AND STATE:                        550 NORTH BRAND BLVD., # 20TH FLOOR
                                                 GLENDALE, CA 91203

    PHYSICAL DESCRIPTION:                        Age: 25 Sex: Female Race: BLACK Height: 5'5" Weight: 127 Hair: BLACK Eyes:

MANNER OF SERVICE:
  Substituted Service - By leaving the copies with or in the presence of BRITTANY ALLEN a person at least 18
  years of age apparently in charge at the office or usual place of business of the person served. I informed
  him/her of the general nature of the papers. I thereafter mailed the copies to the person served, addressed as
  shown in above address, by first-class mail, postage prepaid, on April 9, 2019 from LOS ANGELES.




  Fee for Service: $ 148.25                                                               I declare under penalty of perjury under the laws of the
          County: LOS ANGELES                                                             The United States that the foregoing information
          Registration No.: 3204                                                          contained in the return of service and statement of
          Rezac Meyer Attorney Service                                                    service fees is true and correct and that this declaration
          1541 Wilshire Blvd., Suite 550                                                  was executed on April 9, 2019.
          Los Angeles, CA 90017
          (213) 481-1770
          Ventura County Reg: 546
                                                                                          Signature:
                                                                                                               JAMES FIGUEROA


                                                               PROOF OF SERVICE
                                                                                                                                                DefaultProof/LA236060
April 9, 2019                                                        Rezac Meyer Attorney Service fax (213) 481-9957

                   Case 2:19-cv-02452-DSF-MRW Document 19 Filed 04/22/19 Page 2 ofFOR2 COURT
 Attorney or Party without Attorney:                                                     Page     ID #:213
                                                                                             USE ONLY

   DAVID E. AZAR, ESQ., SBN: 218319
   MILBERG TADLER PHILLIPS GROSSMAN LLP
   11766 WILSHIRE BLVD., SUITE 500
   LOS ANGELES, CA 90025                                                                                  E-MAIL ADDRESS (Optional):
 TELEPHONE No.: (213) 617-1200    FAX No. (Optional): (212) 868-1229

 Attorney for:   Plaintiff
                                                                                                  Ref No. or File No.:



 Insert name of Court, and Judicial District and Branch Court:

    UNITED STATES DISTRICT COURT - CENTRAL DISTRICT OF CALIFONIA

    Plaintiff:   MARCIA KOSSTRIN TRUST AND PROFESSIONAL HOME IMPROVEMENTS
Defendant:       DIRECT LEDNING INVESTMENTS, LLC

                                                                      HEARING DATE:                          TIME:           DEPT.:    CASE NUMBER:
           PROOF OF SERVICE                                                                                                                           2:19-cv-2452
               BY MAIL


1. I am over the age of 18 and not a party to this action. I am employed in the county where the mailing occured.

2. I served copies of the SUMMONS IN A CIVIL ACTION; CLASS ACTION COMPLAINT FOR BREACH OF CONTRACT,
   BREACHES OF FIDUCIARY DUTIES, AIDING AND ABETTING BREACHES OF FIDUCIARY DUTIES, AND
   FRAUDLENT INDUCEMENT; STANDING ORDER FOR CASES ASSIGNED TO JUDGE DALE FISCHER;

3. By placing a true copy thereof enclosed in a sealed envelope, with First Class postage thereon fully prepaid, in the United
   States Mail at LOS ANGELES, California, addressed as follows:

    a. Date of Mailing:                                          April 9, 2019
    b. Place of Mailing:                                         LOS ANGELES, CA
    c. Addressed as follows:                                     BRYCE MASON
                                                                 550 NORTH BRAND BLVD. 20TH FLOOR
                                                                 GLENDALE, CA 91203

I am readily familiar with the firm's practice for collection and processing of documents for mailing. Under that practice, it
would be deposited within the United States Postal Service, on that same day, with postage thereon fully prepaid at LOS
ANGELES, California in the ordinary course of business.




Fee for Service: $ 148.25
        Rezac Meyer Attorney Service                                                                 I declare under penalty of perjury under the laws of the
        1541 Wilshire Blvd., Suite 550                                                               The United States that the foregoing information
        Los Angeles, CA 90017                                                                        contained in the return of service and statement of
        (213) 481-1770                                                                               service fees is true and correct and that this declaration
                                                                                                     was executed on April 9, 2019.

                                                                                                     Signature:
                                                                                                                          MARK MANCHESTER, C.C.P.S.



                                                                    PROOF OF SERVICE BY MAIL
                                                                                                                                                       Order#: LA236060/mailproof
